Citation Nr: 1633613	
Decision Date: 08/25/16    Archive Date: 08/31/16

DOCKET NO.  13-36 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Kim, Associate Counsel 






INTRODUCTION

The Veteran served on active duty from March 1969 to March 1971.  He is the recipient of the Purple Heart Medal and the Combat Infantry Badge.  See June 2008 DD Form 215.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The Board notes that additional evidence, namely an October 2014 private psychiatric evaluation report from Dr. E.W.H., September 2015 Disability Benefits Questionnaire reports to evaluate prostate cancer and posttraumatic stress disorder (PTSD), and VA treatment notes through September 2015, were added to the record after the issuance of the October 2013 statement of the case.  The Veteran has not waived initial agency of original jurisdiction (AOJ) consideration of this evidence. Nevertheless, section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154, which amends 38 U.S.C. § 7105 by adding new paragraph (e), provides that if new evidence is submitted with or after a Substantive Appeal received on or after February 2, 2013, then it is subject to initial review by the Board unless the Veteran explicitly requests AOJ consideration.  In the instant case, the Veteran's substantive appeal was received in November 2013 and AOJ consideration of this evidence has not been explicitly requested.  In turn, a waiver of this additional evidence is not necessary and the Board may properly consider all additional evidence submitted.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  In addition to the VBMS file, there is a separate electronic (Virtual VA) claims file associated with the Veteran's claim.  A review of the Virtual VA file reveals a copy of the VA treatment records dated through September 2015.  The remaining documents in the Virtual VA file are either duplicative of those contained in the VBMS file or are irrelevant to the issue on appeal.

FINDINGS OF FACT

1.  The Veteran's service-connected disabilities include PTSD, rated as 70 percent disabling; status post radical prostatectomy, rated as 100 percent disabling prior to January 2016 and 60 percent thereafter; residuals of a left buttock gunshot wound, rated as 20 percent; erectile dysfunction associated with status post radical prostatectomy, rated as noncompensable; and surgical scars associated with status post prostatectomy, rated as noncompensable; resulting in combined evaluation of 80 percent prior to November 21, 2013, 100 percent from November 21, 2013 and prior to January 1, 2016, and 90 percent beginning January 1, 2016.  

2.  The Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Pertinent Statutes and Regulations 

The Veteran contends that his service-connected disabilities, to specifically include PTSD, prevent him from obtaining and maintaining employment.  The Veteran has reported that PTSD has precluded him from "adapting to stressful circumstances including work and work like setting."  See November 2013 substantive appeal (via VA Form 9).   

A total disability evaluation may be assigned when the schedular evaluation is less than 100 percent where a Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

If a claimant does not meet the aforementioned criteria, a total disability evaluation may still be assigned, but on a different basis.  It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Therefore, the rating boards are required to submit to the Director, Compensation Service, for extra-schedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  Id. 

The term unemployability, as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991).  The issue is whether a veteran's service-connected disability or disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a living wage).  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for a TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that a veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995) (citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994)). 

The Court has held that the central inquiry in determining whether a Veteran is entitled to a TDIU is whether service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993). 
In determining whether a Veteran is unemployable for VA purposes, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to age or any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; see also Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992); Faust v. West, 13 Vet. App. 342 (2000).  A Veteran need not show 100 percent unemployability in order to be entitled to a TDIU. Roberson v. Principi, 251 F.3d 1378, 1385   (Fed. Cir. 2001).

B.  Analysis 

The Veteran's current service-connected disabilities include PTSD, rated as 70 percent disabling, status post radical prostatectomy, rated as 100 percent disabling prior to January 2016 and 60 percent thereafter, residuals of a left buttock gunshot wound, rated as 20 percent, erectile dysfunction associated with status post radical prostatectomy, rated as noncompensable, and surgical scars associated with status post prostatectomy, rated as noncompensable.  The Board notes that the Veteran was awarded special monthly compensation (SMC) for anatomical loss of a creative organ from November 21, 2013.  He was also awarded SMC benefits based on housebound criteria under 38 U.S.C.A. § 1114(s) from November 21, 2013 to prior to January 1, 2016.  

The Veteran's combined evaluation is 80 percent prior to November 21, 2013, 100 percent from November 21, 2013 to prior to January 1, 2016 (the Board parenthetically notes that SMC benefits under 38 U.S.C.A. § 1114(s) were awarded during this period), and 90 percent from January 1, 2016.  Thus, he meets the threshold criteria for a TDIU under 38 C.F.R. § 4.16(a).  As such, the remaining inquiry is whether he is unable to secure or follow substantially gainful occupation due solely to his service-connected disabilities. 

In a November 2011 Application for Increased Compensation Based on Unemployability (VA Form 21-8940), the Veteran wrote that he had worked as an "[a]uto [s]alesman" from June 2003 to March 2004 and "[d]etail care" from April 2004 to September 2008.  The Veteran reported that he completed school through fourth year of college.   The Veteran indicated that he has no other education or training before or since he was too disabled to work.  

An August 2012 DBQ examination report evaluating muscle injuries contains the examiner's opinion that the Veteran's service-connected residuals of a left buttock gunshot wound had no significant effects, noting that there were no limitations "in either physical or sedentary labor" due to the service connected disability.  

An August 2012 DBQ psychological report notes the Veteran's PTSD symptoms, to include depressed mood, anxiety, mild memory loss, disturbances in motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, to include work, and suicidal ideation.   

An October 2014 private psychiatric evaluation report completed by Dr. E.W.H. contains his opinion that "[b]ecause of [the Veteran's] service connected PTSD, [the Veteran] is unable to sustain social relationships and he is also unable to sustain work relationships" and that he was considered to be "permanently and totally disabled and unemployable."  The private psychiatrist reasoned that the Veteran suffers from "intrusive thoughts, startles easily, [and] is hyper vigilant and cannot tolerate anyone behind him" and that his "recent memory is severely impaired, so much that he cannot remember what he reads and gets lost when traveling."  Also noted was that the Veteran "does not socialize."  

A September 2015 DBQ examiner for evaluation of prostate cancer noted that the Veteran suffered from a voiding dysfunction which required change of absorbent material more than four times a day.  The examiner then opined that the Veteran's service-connected prostate cancer had an impact on his ability to work.  As rationale, the examiner explained that the Veteran "has to stop working numerous times to change absorbent pads" due to his service-connected disability.   

A September 2015 DBQ psychological examiner opined that the Veteran's PTSD symptoms "create occupational impairment in both physical and sedentary employment" and that "there is no difference in these latter 2 areas with regards to impairment."  The examiner reasoned that the Veteran's occupational impairment involved "distractibility during the day from job duties when he experienced triggers which would lead to mild dissociative reactions/flashbacks" and that it was difficult for the Veteran to "take . . . orders from a supervisor as a result of feelings of detachment/estrangement from others . . . ." 

In a response to Request for Employment Information in Connection with Claim for Disability Benefits, received by VA in January 2016, the Veteran's previous employer at "Quartermaster" wrote that the Veteran was employed there from January 1, 1990 to October 12, 1990, the Veteran had worked as a "[f]lag [c]ar [d]river/[a]uto [d]el," and that the Veteran was terminated from such employment due to his "[n]ervous [c]onditions."  

In a January 2016 Application for Increased Compensation Based on Unemployability (VA Form 21-8940), the Veteran wrote that he worked as a "flag car [d]river" from January 1, 1990 to October 12, 2009.  The Veteran again noted that he has no other education or training before or since he was too disabled to work.  

Based on the foregoing, the Board finds that the competence evidence of record establishes that the Veteran's service-connected disabilities, to specifically include PTSD and prostate cancer, render him unable to secure or maintain a substantially gainful occupation.  

In this regard, while the clinical evidence does not suggest that the Veteran's left buttock gunshot wound or erectile dysfunction impacts his ability to secure or follow a substantially gainful occupation, the competent evidence indicate that the Veteran's PTSD and prostate cancer render him unemployable.  With regard to the occupational impact of the Veteran's PTSD, the October 2014 private psychiatrist opined that the Veteran is "unable to sustain work relationships" and that consequently, the Veteran was determined to be "permanently and totally disabled and unemployable."  The September 2015 DBQ examiner opined that the Veteran's PTSD resulted in occupational impairment with respect to "both physical and sedentary employment."  In fact, the Veteran's previous employer wrote that the Veteran was terminated due to his "[n]ervous [c]ondition."  See January 2016 Request for Employment Information in Connection with Claim for Disability Benefits.  With regard to the occupational impairment resulting from prostate cancer, the September 2015 DBQ examiner who evaluated the Veteran's prostate cancer opined that the service-connected disability impaired the Veteran's ability to work, such that the Veteran "has to stop working numerous times to change absorbent pads."   As the noted medical opinions provided adequate rationales for their conclusions, they are afforded full probative weight.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Furthermore, the Board notes that the Veteran's past work history consisted of working in the automobile industry without other education or training.   Therefore, the Board finds that the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities in combination, to specifically include PTSD and prostate cancer, and, as such, a TDIU is warranted. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.


ORDER

A TDIU is granted, subject to the laws and regulations governing payment of monetary benefits.  



____________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


